 364317 NLRB No. 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On June 27, 1991, the National Labor Relations Board issued itsDecision and Order in this proceeding in which it found, inter alia,
that the Respondent violated Sec. 8(a)(5) and (1) by withdrawing
recognition from the Union and by refusing to execute an agreed-
on collective-bargaining agreement. 303 NLRB 562. Thereafter, the
Board filed with the court a petition for enforcement of its Order.
In an opinion dated November 30, 1992, the court remanded the
case in part for further proceedings consistent with the court's opin-
ion. NLRB v. Auciello Iron Works, 980 F.2d 804 (1st Cir. 1992).By letter dated April 22, 1993, the Board notified the parties thatit had accepted the court's remand and that statements of position
could be filed with respect to the issues raised by the court's opin-
ion. The General Counsel and the Respondent filed statements of po-
sition with the Board.2980 F.2d at 813.3All subsequent dates are in 1988 unless otherwise indicated.4The court enforced the Board's findings that the Respondent'soffer remained open and available for acceptance on November 27
when the Union accepted it, and that ratification by the union mem-
bership was not a precondition to the formation of a contract. These
issues are not before the Board in this proceeding.Auciello Iron Works, Inc. and Shopmen's LocalUnion No. 501 a/w International Association of
Bridge, Structural and Ornamental Iron Work-
ers (AFL±CIO). Case 1±CA±25969May 9, 1995SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENS,BROWNING, COHEN, ANDTRUESDALEThis case is on remand from the United States Courtof Appeals for the First Circuit.1The court has in-structed the Board to determine whether the Board
erred in refusing to consider the Company's argument
``that, in declining to recognize the Union or to bar-
gain further with it, the Company was acting pursuant
to a well-supported good-faith doubt that the Union
still had majority support among those it supposedlyrepresented.''2The court questioned whether the Com-pany should be permitted to present evidence that, at
the time of the certified Union's purported acceptance
of the Company's outstanding offer during negotiations
for a successor labor agreement, the Union lacked ma-
jority support and was therefore incapable of creating
by its acceptance a valid contract. The Board accepted
the court's remand.A. Background: The Case Before the Board andthe CourtThe relevant facts are undisputed. The Respondentoperates an iron fabrication shop. In 1977, the Board
certified the Union as the collective-bargaining rep-
resentative of the Respondent's production and mainte-
nance employees. Since that time, the parties have exe-
cuted successive bargaining agreements. On September
21, 1988,34 days before the agreement then in effectwas to expire, the parties commenced negotiations for
a new agreement and met on several occasions in Sep-
tember and October. On October 13, the union mem-
bership voted to reject the Respondent's latest proposal
and to strike. A strike commenced on October 14.Negotiations continued on October 18 and Novem-ber 17, when the Respondent presented numerous pro-
posals. The picketing effectively ended by November
18. On November 27, the Union notified the Respond-
ent by telegram that the unit employees had voted to
accept the November 17 offer and to return to work.4On November 28, the Respondent sent the Union a
telegram stating in pertinent part: ``Employer now has
reason to believe that Local 501 no longer represents
a majority of employees in the appropriate unit and
therefore disavows any obligation to carry on further
negotiations.'' In support of its contention, the Re-
spondent relied, inter alia, on employee criticisms of
and statements of disaffection with the Union, aban-
donment of the strike by several employees, and the
refusal of other employees to strike, all of which oc-
curred prior to the Union's November 27 acceptance ofthe Respondent's proposals.The strike ended as stated in the Union's November27 telegram, but the Respondent refused to sign a col-
lective-bargaining agreement containing the terms of
its November 17 proposals. No further negotiations oc-
curred.The complaint alleged that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to exe-
cute a written contract and by withdrawing recognition
from the Union. The Respondent contended, inter alia,
that it had a good-faith doubt that the Union continued
to represent a majority of the unit employees, and on
this basis disclaimed any further obligation to bargain
with the Union.The administrative law judge found that after theUnion accepted the Respondent's contract offer, the
parties had formed a valid contract and the Respondent
could not rely on a good-faith doubt of the Union's
majority status to withdraw recognition or avoid its
contractual bargaining obligations. The judge therefore
found it unnecessary to consider whether the Respond-
ent's alleged good-faith doubt was supported by rea-
sonable and objective evidence. The Board adopted the
judge's findings that the Respondent violated the Act
as alleged, stating:[U]nder established Board precedent, once theBoard finds that the parties have reached a bind-
ing collective-bargaining agreement, it is unneces-
sary to consider the issue of a respondent's al-
leged good-faith doubt of the union's majority
status. Belcon, Inc., 257 NLRB 1341, 1346(1981); North Bros. Ford, 220 NLRB 1021, 1022 365AUCIELLO IRON WORKS5In Belcon, as here, the employer withdrew recognition after theunion accepted its contract offer, relying on conduct that occurred
prior to acceptance to support its alleged good-faith doubt. There,
the Board adopted the judge's finding that the respondent's with-
drawal of recognition was unlawful because ``it was during the term
of the newly negotiated agreement and at a time when it was not
lawfully permissible for [r]espondent to do so.'' 257 NLRB at 1346.The Board in North Bros. Ford held that once the parties reachedfinal agreement on the substantive terms of the contract, the em-
ployer was not free to refuse to bargain even if it had lawful grounds
for believing that the union had subsequently lost its majority status.
220 NLRB at 1022.In Bickerstaff Clay Products, the Board found that the employerhad not met its burden of establishing a good-faith doubt, when as
here, the respondent first raised the doubt after the union there had
accepted its offer.6303 NLRB at 562 fn. 2.7980 F.2d at 812. The court acknowledged that Belcon was notso limited.8965 F.2d 244, 250 (7th Cir. 1992), rehearing denied Nos. 91±2750, 91±2916 (June 24, 1992), denying enf. 303 NLRB 682 (1991).9366 U.S. 731 (1961).10Chicago Tribune Co., 303 NLRB 682 (1991) (when partiesreached agreement and formed a binding contract, the employer was
not entitled to rely on conduct that occurred prior to the contract's
formation to support a good-faith doubt of the union's continuing
majority status as a defense to 8(a)(5) allegations; there were no
changed circumstances that would have led parties reasonably to
conclude that the respondent's offer was withdrawn).11The Board in Chicago Tribune adopted without comment theadministrative law judge's detailed rationale for requiring an em-
ployer to raise the good-faith doubt defense to an 8(a)(5) allegation
prior to the formation of an otherwise valid contract. The judge dis-
cussed the difficulty of litigating the concept of a ``good-faith
doubt'' that is first expressed after a contract is reached, particularly
when the employer is seeking to show the doubt as it existed in the
employer's mind at the time of the contract's formation. Describing
such an inquiry as too subjective, the judge reasoned that the rel-
evant inquiry should instead be whether changed circumstances exist
to vitiate an outstanding contract offer accepted before the refusal to
bargain. The judge found that because the factors on which the re-
spondent relied to support its good-faith doubt were present and
known at the time the respondent renewed its offer, they were not
``changed circumstances'' that would have led both parties reason-
ably to conclude that the respondent had withdrawn the offer. There-
fore, the judge concluded that the good-faith doubt defense failed be-
cause it was not conveyed to the union prior to the formation of the
contract. 303 NLRB 690±691.As indicated, the Seventh Circuit in denying enforcement in Chi-cago Tribune focused on the statutory issues raised by Sec. 8(a)(2).The court found that the Board's Rule that a union's acceptance of
an offer creates a binding contract, if applied in the context of a
``loss of majority support,'' would violate the principle of LadiesGarment Workers, 366 U.S. at 737±738, that an employer may notcontract with a ``minority union,'' would give too much weight to
the interests of unions and too little weight to the interests of em-
ployees, and would authorize ``sweetheart deals'' between compa-
nies and unions at the employees' expense. The court also suggested
that the Board's blocking charge rule unfairly prevents employers
from challenging a union's majority status, a factor not present here.
965 F.2d at 250.12287 NLRB 350 (1987), enf. denied 859 F.2d 362 (5th Cir.1988), rehearing denied 864 F.2d 791 (5th Cir. 1988), revd. 494 U.S.
775 (1990), on remand 905 F.2d 871 (5th Cir. 1990).13286 NLRB 295 (1987), enf. denied 871 F.2d 980 (11th Cir.1989), cert. denied 493 U.S. 924 (1989).14980 F.2d at 812±813.Although some of the court's language in ordering a remand inthis case refers to an ``actual loss'' of majority status as well as a
``good-faith'' doubt of majority status, there is a significant distinc-
tion between a case involving a claim of actual loss of majority sta-
tus and one involving a claim of good-faith doubt. As the Supreme
Court stated in NLRB v. Curtin Matheson Scientific, Inc., 494 U.S.775, 787 fn. 8 (1990), unlike in an actual loss of majority status
case, an employer need not show an actual numerical loss of major-
ity support to prove a good-faith doubt and may rely instead on cir-
cumstantial evidence to satisfy its burden of proof. We emphasize
that this case involves only the issue of whether the Respondent had
a good-faith doubt that the Union retained majority support. In fact,Continued(1975).5We also agree with the judge that theBoard's decision in Bickerstaff Clay Products,286 NLRB 295 (1987), enf. denied 871 F.2d 980
(11th Cir. 1989), in which the Board addressed
the respondent's good-faith doubt defense even
though the Board found that the parties had
reached a binding agreement, did not overrule the
precedent followed in Belcon.6In its opinion, the court questioned the Board's reli-ance on North Bros. Ford, stating that the Board failedto address the Respondent's contention ``that a lack of
majority status on the date the Union purported to ac-
cept the Company's outstanding offer should be distin-
guished from a good faith doubt of majority status
based on events occurring after a valid contract wasmade,'' as in North Bros. Ford.7The court questionedwhether the acceptance of a contract offer by a union
that lacks majority support at the time of acceptance
can create a valid and binding contract that prevents
the employer from withdrawing recognition or other-
wise refusing to bargain based on an alleged lack of
majority status during the contract term.In asking for a clearer explication of the Board's po-sition, the court instructed the Board to address the
Seventh Circuit's decision in Chicago Tribune Co. v.NLRB,8which, relying on Ladies Garment Workers v.NLRB,9denied enforcement of the Board's Order thatthe employer recognize and bargain with the union.10The Seventh Circuit observed that the Board's ap-
proach in Chicago Tribune appears to conflict with thefirmly established principle that an employer may notcontract with a minority union.11The First Circuit inthis case also noted that in two other cases the Board
``appears to have overlooked altogether its North Bros.Ford and Belcon precedent'' and ``allowed an em-ployer to litigate an issue of good faith doubt after theunion had accepted an outstanding offer'': CurtinMatheson Scientific, Inc.,12and Bickerstaff Clay Prod-ucts Co.,13980 F.2d at 812. Stating that it was ``with-out policy guidance and reasoned analysis to decide
the issue,'' the court remanded the case, instructing the
Board ``to revisit, clarify and explain the principles
that it thinks apply in the present circumstances,'' and
to explain the application of precedent in factually dis-
tinguishable situations.14 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
at no point in the proceedings before the Board or the court did theRespondent urge that the Union had suffered an actual loss of major-
ity support, and there has been no finding that, or discussion of
whether, the Union actually lacked majority status when it accepted
the Respondent's final contract offer. As the Respondent stated in
its supplemental brief to the Board: ``[T]he issue which has been re-
manded to the Board by the Court of Appeals is whether an em-
ployer who, at the time of a Union's effort to accept a previously
expressed management proposal, has a good faith doubt of the
Union's continued majority status, may refuse to execute an agree-
ment based on that Union's `acceptance' and whether it should be
allowed to present evidence to support its claim that, at the time of
the Union's `acceptance,' it had a basis for such good faith doubts.''
Therefore, we address here only the Respondent's good-faith doubt
defense in evaluating the 8(a)(5) violations alleged.15Finally, the General Counsel maintains that if the Board reachesthe merits of the Respondent's good-faith doubt defense, the Re-
spondent did not have the necessary objective evidence to support
its alleged good-faith doubt. The Respondent contends to the con-
trary.16184 NLRB 139 (1970).17As our analysis will make clear, this case does not involve anemployer's voluntary initial recognition of a union or an alleged ac-tual loss of a union's majority status. See fns. 14, supra, and 74,infra.B. Contentions of the PartiesThe General Counsel contends that the Board shouldadhere to its decisions in Belcon and Chicago Tribuneand reaffirm its findings that the Union's acceptance of
the Respondent's offer created a valid contract that
precluded the Respondent from demonstrating its al-
leged good-faith doubt. As a basis for this contention,
the General Counsel relies on the presumptive majority
status of a union during the life of a contract. The
General Counsel further argues that a rule permitting
an employer to ``sit'' on a purported doubt to await
the outcome of contract negotiations and to raise its
doubt because of subsequent dissatisfaction with the
contract would encourage employers to manipulate the
bargaining process resulting in ``inequity and ...

destabilize[d] bargaining relationships.'' The GeneralCounsel also contends that reliance on Ladies GarmentWorkers is misplaced because the union in that case,unlike the certified Union here, had never enjoyed ma-
jority support when the employer granted recogni-
tion.15The Respondent, citing Ladies Garment Workers,contends that the Board's refusal to consider its alleged
good-faith doubt violates the principle that an em-
ployer may not enter into an agreement with a minor-
ity union and that the Board's general rule that a con-
tract offer is open for acceptance until an employer ex-
pressly withdraws it must be conditioned on the
union's maintaining majority status through accept-
ance. Arguing that this case involves a contract forced
on management by a minority union, the Respondent
further contends that the Board's result forces un-
wanted representation on employees in the same way
as occurs when a colluding union and employer, faced
with a loss of the union's majority support and the
possibility of a decertification petition, sign a contract
in violation of Section 8(a)(2) and (1) and Section
8(b)(1)(A).Finally, the Respondent maintains that the Board'srefusal to consider its alleged good-faith doubt is in-
consistent with Curtin Matheson Scientific, Inc., above,and Bickerstaff Clay Products, above, and with theBoard's decision in Viking Lithographers.16The Re-spondent argues that the Board, in contrast to this case,
permitted the employers in each of those cases to liti-
gate an alleged good-faith doubt as a defense to 8(a)(5)
charges when the refusal to bargain was based on the
employer's rejection of the union's purported accept-
ance due to an alleged erosion of the employees' union
support.As noted above, the Board has accepted the court'sremand. As the court has reminded us, our responsibil-
ity is to develop coherent and correct legal standards
governing labor negotiations and to explain their appli-
cation to the relevant facts. The precise issue before us
is whether, when negotiations for a collective-bargain-
ing agreement after the certification year has ended
have culminated in the union's acceptance of an em-
ployer's contract proposals, an employer may withdraw
recognition or otherwise refuse to bargain by present-
ing objective evidence, in existence and known to the
employer before acceptance, to support a good-faith
doubt that the union lacked majority status at the time
of acceptance.17For the reasons below, we reaffirm our findings thatthe Union's acceptance of the Respondent's November
17 proposals created a valid and binding contract, and
that the Respondent was not thereafter entitled to
present evidence of a good-faith doubt as a defense to
the allegation of an 8(a)(5) violation.We have structured our analysis to respond to thecourt's concerns. After discussing the Board's pre-
sumptions regarding a certified union's majority status
and the statutory policies that the presumptions further,
we set forth legal principles, based on statutory, prac-
tical, and policy considerations, governing when an
employer lawfully may refuse to bargain based on an
alleged good-faith doubt. Our discussion accords with
and elaborates on the administrative law judge's analy-
sis in Chicago Tribune. As instructed by the court, wealso analyze the statutory issues the Seventh Circuit
raised in Chicago Tribune. In this regard, we examinethe specific conduct prohibited by Section 8(a)(5) and
(2) of the Act, discuss the applicability of these provi-
sions to the Respondent's withdrawal of recognition,
and consider analogous cases in which Congress, the
Board, and the Supreme Court have resolved the ten-
sion between the policies arising out of obligations im- 367AUCIELLO IRON WORKS18See 29 U.S.C. §151.
19Fall River Dyeing Corp. v. NLRB, 482 U.S. 27, 38±39 (1987);Brooks v. NLRB, 348 U.S. 96, 103 (1954).20See Fall River, 482 U.S. at 38±39.21Celanese Corp. of America, 95 NLRB 664, 671 (1951), over-ruled in part on other grounds Hawaii Meat Co., 139 NLRB 966,968 (1962).22Fall River, 482 U.S. at 37±38 (and cases cited therein).23Burger Pits, Inc., 273 NLRB 1001, 1001 (1984), enfd. 785 F.2d796 (9th Cir. 1986).24We note, however, that with the exception of the healthcare in-dustry and seasonal operations, a rival representation or decertifica-
tion petition may be filed during the ``window'' period, which is
more than 60 days but less than 90 days before the expiration date
of the existing contract of 3 years' duration or less.25Burger Pits, 273 NLRB at 1001 (and cases cited therein).26See Chicago Tribune Co., 965 F.2d at 250.The First Circuit in remanding the present case stated that theBoard's decisions regarding the availability of the good-faith doubt
defense after the parties have reached a binding agreement are based
on the contract bar rule. 980 F.2d at 810. Under that rule, a contract
meeting certain requirements is valid and will bar an election. See
generally Hexton Furniture Co., 111 NLRB 342 (1955). Althoughthe Board has on occasion framed its discussion of a union's con-
tinuing majority support during the term of a contract in terms of
the contract bar rules (see, e.g., Westwood Import Co., 251 NLRB1213, 1213±1214 (1980), enfd. 681 F.2d 664 (9th Cir. 1982)), we
emphasize that the precise rule of law applicable here is the
irrebuttable presumption that a union retains majority status during
the contract term. We note, however, that the same policy underlies
both the presumptions of majority status and the contract bar rules:
achieving a reasonable balance between industrial stability and em-
ployee freedom of choice. See Crompton Co., 260 NLRB 417, 418(1982), and discussion below.27482 U.S. at 38±39 (citations and footnote omitted).Although the issue in Fall River concerned a successor employer'sobligation to bargain under the Act, we find that the Court's discus-
sion of the rationale supporting the presumptions is also pertinent to
the issue presented in this case.posed by Section 8(a)(5) and those imposed by Section8(a)(2).C. The Board's Mandate and the PresumptionsRespecting a Certified Union's Majority StatusThe Board's mandate in administering the Act is tofurther industrial peace and labor relations stability by
encouraging the practice and procedure of collective
bargaining while preserving for employees the right to
choose, or to refrain from choosing, a bargaining rep-
resentative.18In enforcing the Nation's labor laws, theBoard seeks to balance these dual objectives while rec-
ognizing that the overriding policy of the Act is ``in-
dustrial peace.''19The Board has established several presumptions re-specting a union's majority support in order to further
industrial peace by promoting stability in collective-
bargaining relationships without impairing the free
choice of employees.20The presumptions ``indicate therelationship between the existence of a Board certifi-
cate and the right of an employer to question a union's
majority in good faith.''21At the outset, it is well set-tled that absent unusual circumstances a union enjoys
an irrebuttable presumption of majority status during
the first year following its certification. After the cer-
tification year (and in the absence of a collective-bar-
gaining agreement), the presumption of majority status
remains, but becomes rebuttable.22An employer mayrebut the presumption of majority status by establish-ing either (1) that at the time of the refusal to bargain
a majority of employees did not in fact support the
union, or (2) ``that the refusal was predicated on a
good-faith and reasonably grounded doubt, supported
by objective considerations, of the union's majority
status.''23A valid collective-bargaining agreement also affectsthe presumptions of majority status. In general, a union
enjoys an irrebuttable presumption of majority status
during the contract term.24On the contract's expira-tion, the presumption becomes rebuttable.25The issuehere arises at the time the rebuttable postcontract termpresumption would become the irrebuttable contractterm presumption and raises the question whether that
change in status can occur when an employer asserts
that it had objective evidence to support a good-faith
doubt of majority status before or at the time the union
accepted its offer, but had failed to raise such a doubt
until after the agreement was reached pursuant to that
acceptance.26As the Supreme Court in Fall River noted, theBoard bases its presumptions of majority status not on
absolute certainty that the union's majority status will
not erode following certification, but rather on care-
fully considered policy choices intended to further the
Act's objectives. The Court, commenting approvingly
on the Board's presumptions concerning majority sup-
port for an incumbent union, explained how the pre-
sumptions promote industrial peace:In essence, [the presumptions] enable a union toconcentrate on obtaining and fairly administering
a collective-bargaining agreement without worry-
ing that, unless it produces immediate results, it
will lose majority support and will be decertified.
... The presumptions also remove any tempta-

tion on the part of the employer to avoid good-
faith bargaining in the hope that, by delaying, it
will undermine the union's support among the
employees . ... The upshot of the presumptions

is to permit unions to develop stable bargaining
relationships with employers, which will enable
the unions to pursue the goals of their members,
and this pursuit, in turn, will further industrial
peace.27 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
28Burger Pits, 273 NLRB at 1001.29This was, in fact, the situation present in Viking Lithographers,in which the Board found that when the parties during contract nego-
tiations had not reached a complete agreement, the employer did not
violate Sec. 8(a)(5) and (1) by withdrawing recognition from the
union based on reasonable objective factors to support its good-faith
belief that the union had lost majority status. Specifically, the Board
found that although the union had accepted the respondent's pur-
ported ``final offer,'' there was in fact no final offer ``comprising
a complete contract.'' 184 NLRB at 139±140. We therefore reject
the Respondent's contention that Viking Lithographers is dispositivehere, and we find that case factually distinguishable from the present
one. We reaffirm our finding in our initial decision, as enforced in
pertinent part by the court, that unlike in Viking Lithographers, theparties here had reached a complete and binding agreement when the
Respondent sought to withdraw recognition.30Pilgrim Industries, 286 NLRB 244 (1987).31NLRB v. Randle-Eastern Ambulance Service, 584 F.2d 720, 728(5th Cir. 1978).32482 U.S. at 38±39.D. Circumstances Under Which an EmployerMayWithdraw Recognition Based on Good-
FaithDoubt
In accord with the court's instructions, we now ex-amine when an employer may lawfully withdraw rec-
ognition or otherwise refuse to bargain based on a
good-faith doubt of a certified union's continuing ma-
jority status. Before addressing the facts here, we set
forth two related rules and their rationales.1. Within a reasonable time before a collective-bar-gaining agreement expires, an employer that estab-
lishes a good-faith doubt of a union's majority status
may announce that it does not intend to negotiate a
new agreement.28Additionally, after the contract hasexpired, an employer is entitled to raise a good-faith
doubt of a union's continuing majority status at any
time prior to a union's acceptance of its contract pro-
posals.29The existence of a good-faith doubt is a ques-tion of fact. The employer has the burden of proving
that it had a reasonable, good-faith belief that the
union no longer represented a majority of the bargain-
ing unit employees.30Although the good-faith doubtmust be reasonably grounded and supported by objec-
tive considerations known to the employer, the em-
ployer need not conclusively demonstrate that a major-
ity of its employees no longer desire to be represented
by the union.31When, however, an employer fails toassert a good-faith doubt by announcing it and acting
on it during the period when the presumption is rebut-
table, no evidence exists from which to infer that the
employer has rebutted the presumption of the union's
continuing majority. From a practical standpoint, the
placement of the burden of proof on an employer sta-
bilizes labor relationsÐand protects employee free
choiceÐby prohibiting an employer from withdrawing
recognition or refusing to bargain without first adduc-
ing objective evidence of its employees' desires to nolonger be represented by the union.2. We reaffirm the rule set forth in North Bros. Fordthat a union's acceptance of an employer's outstanding
contract offer precludes the employer from raising a
good-faith doubt of the union's majority status based
on events occurring after acceptance. Thus, the em-ployer's good-faith doubt based on subsequent events
is not available to defend a refusal to execute a valid
agreement or a withdrawal of recognition. This rule is
based on the fact that before or at the time the contract
was formed no one had questioned the majority status
of the union and the consequent validity of the agree-
ment. As the Supreme Court reasoned in Fall River,this rule promotes industrial peace and labor relations
stability by enabling a union to concentrate on obtain-
ing and fairly administering its collective-bargaining
agreements without the concern that, absent immediate
results, it will lose majority support and be decerti-
fied.323. Turning to the facts of this case, we reaffirm theprinciple applied in our initial decision and in the
Board's decisions in Chicago Tribune and Belcon:where objective evidence to support a good-faith doubt
of a union's majority status is known to the employer
before a union's acceptance of the employer's contract
offer but the employer does not act on that evidence
prior to acceptance, the union's acceptance creates a
valid collective-bargaining agreement. Therefore, an
employer that disclaims its bargaining obligation in re-
liance on a good-faith doubt at that point violates Sec-
tion 8(a)(5) of the Act. Further, the employer is pre-
cluded during the contract term from withdrawing rec-
ognition or otherwise refusing to bargain based on an
alleged good-faith doubt that the union lacked majority
status at the time of acceptance. We adhere to this rule
for the following reasons.E. Statutory Considerations Arising fromSection8(a)(5)
Section 8(a)(5) of the Act provides that it is an un-fair labor practice for an employer to refuse to bargain
collectively with the representative of its employees.
The Supreme Court in First National MaintenanceCorp. v. NLRB described the labor policies furtheredby the statutory bargaining obligation:A fundamental aim of the [Act] is the establish-ment and maintenance of industrial peace to pre-
serve the flow of interstate commerce. ... Cen-

tral to achievement of this purpose is the pro-
motion of collective bargaining as a method of
defusing and channeling conflict between labor
and management. ... Congress ensured that col-

lective bargaining would go forward by ... giv-

ing [the NLRB] the power to condemn as unfair
labor practices certain conduct by unions and em- 369AUCIELLO IRON WORKS33452 U.S. 666, 674 (1981) (footnotes and citations omitted).34The Board and the courts have held that the common law rulethat a rejection or counterproposal terminates an offer has little rel-
evance in the collective-bargaining setting. In collective bargaining,
an offer will remain on the table and be capable of acceptance unless
the offeror explicitly withdraws it or changed circumstances would
lead both parties reasonably to believe that the offer was withdrawn.
Chicago Tribune Co., 303 NLRB 682, 690 (1991) (citing NLRB v.Burkart Foam, 848 F.2d 825, 830 (7th Cir. 1988)).3595 NLRB at 673.36482 U.S. at 38.37Bennett Packaging Co., 285 NLRB 602, 608 (1987). See alsoKing Radio Corp., 208 NLRB 578, 584 (1974), enfd. 510 F.2d 1154(10th Cir. 1975), cert. denied 423 U.S. 839 (1975) (Board found em-
ployer's claim of doubt, asserted as a defense to withdrawal of rec-
ognition, was not held in good faith when it knew of the factors re-lied on to establish its doubt during negotiations but failed to raise
the doubt until the parties were close to reaching agreement on a
contract the employer did not want).38Bolton-Emerson, Inc. v. NLRB, 899 F.2d 104, 107 (1st Cir.1990), enfg. 293 NLRB 1124 (1989).39303 NLRB at 691.40See generally Brown & Root U.S.A., 308 NLRB 1206 (1992),and Laidlaw Waste Systems, 307 NLRB 1211 (1992).ployers that it deemed deleterious to the process,including the refusal ``to bargain collectively.''33Relying on this mandate, we agree with the adminis-trative law judge in Chicago Tribune that it is incon-sistent with the concept of good-faith bargaining for
the Board to adopt a rule that an employer may con-
tinue to bargainÐand thus to treat the union as the
representative of a majority of its employeesÐby leav-
ing its contract offer on the table to await the outcome
of negotiations before deciding whether to raise a
doubt of the union's majority support based on
grounds that it knew existed prior to the formation of
the contract.34Case law supports this interpretation of the obliga-tions imposed by Section 8(a)(5). The Board's devel-
opment of the good-faith doctrine in Celanese Corp.makes clear that the issue of whether an employer's
questioning of a union's majority status is in good
faith depends not only on whether reasonable grounds
exist for believing that the union lost majority support,
but also on whether the employer sought to control thetiming of the assertion of the doubt to undermine theunion's representational role. The Board cautioned:[T]he majority issue must not have been raised bythe employer in a context of illegal antiunion ac-
tivities or other conduct by the employer aimed at
causing disaffection from the union or indicating
that in raising the majority issue the employer
was merely seeking to gain time in which to un-
dermine the union.35In a similar vein, the Court in Fall River explainedthat the presumptions of majority status remove any
temptation to avoid good-faith bargaining in the hope
that by delaying, an employer will unfairly undermine
the union's majority status.36Thus, the Board hasfound that an employer's claim of good-faith doubt is
neither held in good faith nor reasonable when the em-
ployer did not raise it until the parties had fully agreed
on a contract, even though the claim was based on in-
formation known to the employer throughout bargain-
ing.37Similarly, the First Circuit itself has held that anemployer lacked good faith when, despite the employ-er's doubts about the union's majority status it had en-
tertained prior to negotiations, it entered into negotia-
tions ``hoping to get a contract to its liking.''38F. Practical and Policy ConsiderationsThe Board's emphasis on the timeliness of the em-ployer's manifestation of its good-faith doubt, by, e.g.,
withdrawing recognition or petitioning for an election,
furthers the same principles and is in complete accord
with our rationale for the two rules discussed above.
The employer controls whether or when its doubt will
be asserted. As noted above, without an employer's
objective manifestation of the doubt, there is no doubt
cast on the union's authority to bargain with the em-
ployer, and thus, no obstacle to the union's binding the
employer by accepting the employer's contract offer.Further, we share the awareness of the administra-tive law judge in Chicago Tribune of the practical dif-ficulties of litigating a doubt alleged to have been held
before or at the time the contract was reached but on
which the employer did not act until after the contract
was reached. As he suggested, a determination of the
critical issue of whether an employer had a reasonable
doubt, held in good faith but not articulated, at an
``earlier unspecified time''Ðpresumably prior to the
union's acceptance of the employer's contract offerÐ
would involve an inquiry into matters too speculative
and subjective ``not only to vitiate that contract but to
dissolve the bargaining relationship.''39Instead, as dis-cussed above, the existence of a good-faith doubt of
majority support is a question of fact, and to dem-
onstrate it, the employer must show, inter alia, that the
doubt is grounded in objective, demonstrable evi-
dence.40Thus, practicalities support the rule that, if an em-ployer is aware of objective evidence to support a
good-faith doubt before the union accepts its offer, itmust, for the defense to be timely raised, act on this
doubt before the union accepts its offer. Further, and
this policy choice goes to the heart of the First Circuit
and Seventh Circuit's concerns, if an employer fails to
raise a doubt based on known preacceptance factorsuntil after acceptance, the Board will not view those
factors as ``changed circumstances'' vitiating the em-
ployer's offer or the contract's validity. Board recogni-
tion of the factors supporting the doubt as changed cir-
cumstances would defeat in large part the purpose of
denying the employer the privilege of raising the after- 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
41We note that an employer's ability to manipulate the timing ofits good-faith doubt defense and the difficulty of litigating the issue
given that fact have influenced our approach in this case. Our focus
here does not, however, necessarily carry over into other areas that
do not present the same policy considerations. For example, in the
case before us, the statutory period of limitations began to run when
the Respondent refused to execute the contract and asserted that it
was withdrawing recognition from the Union, not when the Re-
spondent formed its good-faith doubt.42Member Cohen does not rely on general pronouncements con-cerning the timeliness of an employer's assertion of a good-faith
doubt of majority status. He confines himself to the specific facts
of this case, i.e., the assertion of the doubt after a contract offer has
been accepted, in circumstances where the assertion is based on facts
that were known prior to acceptance.43See Bolton-Emerson, 293 NLRB at 1129, enfd. 899 F.2d at 107(company representative's testimony that the company entertained
good-faith doubt throughout negotiations conclusive of bad-faith bar-
gaining).44We note that Auciello testified that he did not take notes aboutthe employees' antiunion sentiments until the Respondent began to
prepare its response to the Union's November 27 telegram.45We note that the picketing ended on November 18 and that theUnion called off the strike in its November 27 telegram.46We note that the Seventh Circuit issued its decision in ChicagoTribune after the instant case was argued before the First Circuit.47Sec. 8(a)(2) prohibits an employer from dominating or interfer-ing with the formation or administration of any labor organization
or from contributing financial or other support to it.the-fact doubt defenseÐit would vitiate a contract asto the validity of which no doubts had been raised at
the time it was formed.Accordingly, we reaffirm as consistent with our stat-utory mandate and the practicalities of case litigation
the rule that once the union accepts the employer's
offer, in the absence of a previous assertion of good-
faith doubt or other changed circumstances to call into
question the union's competence to enter into a con-
tract, the parties have formed a valid contract preclud-
ing the employer from raising a good-faith doubt or re-
fusing to bargain with the union during its term.41Having reaffirmed that the Respondent could notraise its alleged good-faith doubt as a defense to its
withdrawal of recognition and refusal to execute the
contract, we find it unnecessary to pass on whether the
Respondent presented sufficient objective evidence to
support a reasonable, good-faith doubt of the Union's
majority status. Some features of the Respondent's evi-
dence illustrate however, the practical difficulties of
determining, without a timely assertion of doubt ac-
companied by appropriate action, when an employerpossesses sufficient objective evidence to support an
alleged good-faith doubt.42The court found that the Respondent relied onevents prior to the Union's November 27 acceptance to
support its good-faith doubt, asserted on November 28.
Ralph Auciello, the Respondent's vice president, testi-
fied that after receiving the Union's telegram, manage-ment met on November 28, discussed each employee's
union sentiment, and that ``at that time, it was clear to
me that the union did not represent the men.'' He at-
tributed this belief to employees' oral statements of
dissatisfaction with the Union over several months. For
example, Auciello admitted that one employee's state-
ment that the Union was a joke could have been made
immediately after the strike began or ``6 months be-
fore.'' He could not recall the most recent conversation
with an employee who did not support the Union, but
testified that ``quite a few'' discussions occurred onNovember 18 and that some of the conversations tookplace the week of November 21.43According to Auciello, November 28 was the firsttime that the Respondent discussed the Union's major-
ity status ``in such depth'' and that management had
not discussed the issue previously because contract ne-
gotiations were ongoing.44Auciello admitted, however,that management prepared a list of employees indicat-
ing who was likely to vote against union representation
``toward the end of the strike''45and ``on or before''November 28. The Respondent did not take any action
on the list because negotiations were ongoing and be-
cause the document represented a ``worst case sce-
nario.''Auciello's testimony makes it clear that the Re-spondent harbored its doubt while its contract offer
was outstanding. If we were to permit Respondent to
``sit'' on that doubt and to raise it after the offer is
accepted, we would effectively permit an employer to
unilaterally control a vital part of the collective-bar-
gaining process. An employer with such a doubt would
then not only be able to act on it and nullify the offer,
but also it could wait until the offer is accepted and
then vitiate the contract. If the Board's policies were
to permit an employer to retain complete control over
when to act on its purported doubt, control that can
even invalidate after the fact a union's prior, appro-
priate, and good-faith bargaining acts, the demonstra-
tion of that doubt, with its profound legal and practical
consequences, becomes amenable to post-hoc reason-ing and self-serving interpretations.G. Section 8(a)(2), Ladies Garment Workers, andBalancing Employee Free Choice AgainstBargaining StabilityOur affirmation of Belcon, which we applied in ourinitial decision, is based on the obligations imposed by
the statutory duty to bargain in good faith under Sec-
tion 8(a)(5). The Seventh Circuit in Chicago Tribune46maintained, however, that irrespective of whether anemployer continues to negotiate by leaving an offer on
the table, Section 8(a)(2),47which protects the right ofemployees to decide for themselves whether to be rep-
resented, requires consideration in determining the 371AUCIELLO IRON WORKS48965 F.2d at 250.49366 U.S. at 738 (citing NLRB v. Pennsylvania Greyhound Lines,303 U.S. 261, 267 (1938)).50Electromation, Inc., 309 NLRB 990, 994 fn. 18 (1992).51366 U.S. at 736.52Royal Coach Lines v. NLRB, 838 F.2d 47, 52 (2d Cir. 1988).53See W.A. Krueger Co
., 299 NLRB 914, 916 fn. 18 (1990).Members Stephens and Cohen do not rely on this and subsequent
references to W.A. Krueger
.54Electromation, 309 NLRB at 994.availability of the good-faith doubt defense.48Accord-ing to the Chicago Tribune court, applying LadiesGarment Workers, the interests of the majority of em-ployees who had not desired representation when the
contract was formed dictate that the employer should
not be estopped from withdrawing its offer and refus-
ing to bargain with the union based on an alleged
good-faith doubt of the union's majority status even
though it might have been at fault for leaving its offer
on the table and inviting acceptance by the union.In Ladies Garment Workers, the employer volun-tarily recognized a union based on a good-faith but
mistaken belief that the union represented a majority of
the unit employees. The Court held that by extending
recognition to a minority union, regardless of its bona
fide belief in the union's majority status, the employer
violated Section 8(a)(2), and that by its acceptance of
exclusive bargaining authority the union violated Sec-
tion 8(b)(1)(A). The Court held that a grant of exclu-
sive recognition to a minority union is unlawful be-
cause the union so favored is given ``a marked advan-
tage over any other in securing the adherence of em-
ployees.''49We respectfully disagree that Ladies Garment Work-ers resolves the issue here. As an initial matter, thiscase is factually distinguishable from Ladies GarmentWorkers. The instant case concerns a certified unionand the employer's obligation to bargain with it as en-
forced by Section 8(a)(5), whereas Ladies GarmentWorkers involved the employer's inadvertent voluntaryrecognition of a union the majority of its employees
never supported in violation of Section 8(a)(2). Addi-
tionally, this case, unlike Ladies Garment Workers, oc-curred in the context of ongoing negotiations and the
shifting balances of power caused by an economic
strike, as discussed below. It follows from these dis-
tinctions, as well as from the different legislative pur-
poses of the two provisions, that different accommoda-
tions between the dual interests of furthering labor re-
lations stability and ensuring employee freedom of
choice are appropriate.Thus, Ladies Garment Workers presented a fun-damentally different issue from the one presented here.
That case involved an employer's recognition of anonincumbent, initially organizing, actual-minorityunion. This case, on the other hand, involves the Re-
spondent's withdrawal of recognition of the incumbent,presumptively majority Union. In Ladies GarmentWorkers, the employer's asserted good-faith belief thatthe union had achieved majority status at the time ofrecognition was no defense to its unlawful recognition;
in this case, the issue is whether the Respondent's as-serted good-faith belief that the Union had lost its pre-sumptive majority status is a validly raised defense to
its withdrawal of recognition.H. Statutory ConsiderationsÐSection 8(a)(2)The violation in Ladies Garment Workers aroseunder Section 8(a)(2). The gravamen of an 8(a)(2) vio-
lation is the domination or interference by an employer
with the formation or administration of any labor orga-
nization. Congress' goal in enacting Section 8(a)(2)
was to preserve for employees the right to choose their
bargaining representative free of employer interference
or coercion.50The Court in Ladies Garment Workersmade clear that the violation found was the employer's
initial grant of exclusive representation status to a
union that had not been chosen by a majority of its
employees.51We respectfully disagree with the Seventh Circuit'sfinding in Chicago Tribune that the employers' con-duct in North Bros. Ford and Belcon, and thereforealso in the instant case, is prohibited by Section
8(a)(2). The Board's presumptions of continued major-
ity status under Section 8(a)(5) operate only to main-
tain lawfully established continuing bargaining rela-
tionships.52In Ladies Garment Workers, following theemployer's unlawful recognition of the minority union,
the Board voided the agreement and the union was no
longer presumed to be the majority representative. By
contrast, the Union in this case was not recognized un-
lawfully, but was the certified representative of the Re-
spondent's unit employees. A Board-certified election
clarifies beyond question a union's status as the em-
ployees' exclusive collective-bargaining representa-
tive.53Before acceptance of the Respondent's offer,when the Union was operating under a rebuttable pre-
sumption of continued majority support, there was no
legally cognizable evidence that continued bargaining
would involve dealing with a minority union. Rather,
the presumption was unchallenged at the time of ac-
ceptance, even though the Respondent and the unit em-
ployees themselves were free to attack it. Under the
circumstances, Section 8(a)(2) does not preclude a
finding that the parties formed a valid agreement pre-
serving the Union's presumptive majority during the
contract's term. Thus, the aim of Congress in enacting
Section 8(a)(2)Ðto prevent employers from foisting
representatives on unwilling employees54Ðis not frus- 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55We further note that, contrary to the Seventh Circuit's sugges-tion in Chicago Tribune, the Board's blocking charge rule does notprevent an employer from challenging a union's majority status. An
employer is entitled to secure evidence to support an alleged good-
faith doubt despite the pendency of a decertification petition and is
privileged to withdraw recognition based on tangible evidence of a
loss of majority support. See Atwood & Morrill Co., 289 NLRB 794(1988).56See Royal Coach Lines, 838 F.2d at 51±52.57See Excel Corp., 313 NLRB 588, 589 (1993), discussed below.See also Edison Sault Electric Co., 313 NLRB 753 (1994) (peti-tioner precluded from filing unit clarification petition after contract
agreement reached but prior to ratification when petitioner did not
reserve the right during bargaining to file; decision extends Board's
Rule and policy that to entertain a unit clarification petition during
the term of a contract which defines the bargaining unit would dis-
rupt the bargaining relationship); Union Plaza Hotel & Casino, 296NLRB 918, 918 fn. 4 (1989), enfd. sub nom. E.G. & H. Inc. v.
NLRB, 949 F.2d 276, 278, 280 (9th Cir. 1991) (employer may notrepudiate agreement formed but not yet signed by arguing that the
unit is inappropriate because it contains statutory supervisors).58We note further that an employer that has voluntarily recognizeda union is permitted to defend an 8(a)(5) complaint allegation by in-
troducing evidence demonstrating a lack of majority at the time of
recognition. If the employer is successful, the presumption of major-
ity status ends. See Moisi & Son Trucking, 197 NLRB 198 fn. 2(1972); Concord Services, 310 NLRB 821, 822 (1993). This defense,of course, is cognizable only when recognition has occurred within
6 months of the filing of the related unfair labor practice charge. See
Sewell-Allen Big Star, Inc., 294 NLRB 312, 313 (1989), enfd. mem.138 LRRM 2160 (6th Cir. 1991); Jim Kelley's Tahoe Nugget, 227NLRB 357 (1976), enfd. 584 F.2d 293 (9th Cir. 1978), cert. denied
442 U.S. 921 (1979). The Board's decision in Burger Pits, 273NLRB at 1001, however, suggests that even in voluntary recognition
cases, once the parties have formed a valid collective-bargaining
agreement, an employer cannot challenge the union's majority statusduring the contract's term in order to avoid the bargaining obliga-
tions imposed by the agreement. This finding reflects the Board's
policy, discussed above, of preserving enduring bargaining relation-
ships.Members Stephens and Cohen do not pass on the issue of whetheran employer can challenge a contract based on the minority status
of the union at the time of recognition, when such recognition oc-
curred less than 6 months prior to the challenge.59965 F.2d at 250.trated by the presumption's protection of the status ofa certified incumbent union against post-hoc attack.55Thus, we respectfully disagree with the courts in thiscase and Chicago Tribune to the extent that they holdthat 8(a)(2) considerations require that an employer be
permitted to raise a ``reasonable doubt'' defense to an
8(a)(5) withdrawal-of-recognition violation when the
objective considerations assertedly supporting the rea-
sonable doubt existed before the union accepted theemployer's contract offer, but the reasonable doubt
itself was not expressed by the employer until after theunion accepted the contract offer.I. Voluntary Recognition as Distinct from BoardCertificationThe procedure used to accord recognition to a unionalso affects the duration and effect of the presumption
of majority status. When a union is certified following
a Board-supervised election, the presumption of major-
ity status generally remains irrebuttable for 1 year.
Voluntary recognition, however, presents risks to sta-
ble bargaining relations not present where employees
have chosen a union through a Board-conducted elec-
tion. Thus, when an employer voluntarily recognizes a
union, the Board has set the period of irrebuttably pre-
sumptive majority at a less definite ``reasonable time''
for bargaining.56Without the safeguards of a Board-conducted election, voluntary recognition can lead to
recognition of a minority union, as occurred in LadiesGarment Workers. In this case, although the certifi-cation year had ended, the Union remained the pre-
sumptive majority representative of the unit employees
when it accepted the Respondent's offer. The Union's
longstanding status as the employees' certified bargain-
ing representative distinguishes it from the uncertified
union in Ladies Garment Workers; and the nationallabor policy of stabilizing bargaining relationships57supports, from a policy perspective, our finding thatthe Respondent's attempted withdrawal of recognitionposed a risk to stable bargaining relations not ad-
dressed by Section 8(a)(2), but falling within the pur-
view of conduct prohibited by Section 8(a)(5) of the
Act.58J. The Significance of an Economic Strike DuringBargaining and Shifting Balances of PowerThe Seventh Circuit in Chicago Tribune also warnedthat finding a valid contract on the union's acceptance
of an employer's offer notwithstanding that ``the union
lost the support of the workers'' between the offer and
its acceptance would undermine employee free choice
because the resulting agreements would be ``sweet-
heart deals'' between the company and the union.59Asa practical matter, because many good-faith doubt
cases occur during strikes, we find that ``sweetheart''
deals are less likely in this context than the court
prophesied.A strike is defined by discord between the union andthe employer to gain bargaining power. In this atmos-
phere, an employer and a union struggling to reach
agreement on contract terms, or an employer hoping to
oust a union through weakening it during the strike,
would be unlikely to conspire to bar a decertification
petition, or a representation petition by another union,
despite their knowledge of lack of majority status.
Here, far from hoping to keep a minority union in
place at the employees' expense, the Respondent pre-
pared forms for employees to resign from the Union,
thus seeking to alter the prevailing balance of power
and weaken the Union's economic position. The
Union's eventual acceptance of the Respondent's con-
tract offer was not collusive; it was a recognition of
the Respondent's increased bargaining strength as the
unit employees abandoned the strike. Yet even after 373AUCIELLO IRON WORKS60In contrast to the good-faith doubt cases involving certifiedunions, cases involving voluntary recognitionÐand thus coopera-tionÐbetween an employer and a union present a more likely con-
text for sweetheart deals to occur. For example, in Baby WatsonCheesecake, 309 NLRB 417 (1992), the Board found that the em-ployer and the voluntarily recognized incumbent union unlawfully
executed a renewal agreement when faced with an organizing cam-
paign by a rival union, despite their knowledge that the incumbent
union did not enjoy majority status.61362 U.S. at 429. By the same token, the Board has acknowl-edged employers' interests in maintenance of a status quo that has
developed in the absence of timely action by the bargaining rep-
resentative. Thus, for example, if more than 6 months pass after a
union is on notice of an employer's refusal to execute a bargaining
agreement, the Board will not entertain an 8(a)(5) charge on any
continuing violation theory, because parties to a collective-bargaining
relationship must ``be able to assess their obligations to each other
expeditiously and with reasonable certainty.'' Chambersburg CountyMarket, 293 NLRB 654, 655 (1989).62348 U.S. 96 (1954).63348 U.S. at 103.64321 U.S. 702 (1944).65321 U.S. at 705 (citations omitted). See also NLRB v. MexiaTextile Mills, 339 U.S. 563 (1950) (claim of an intervening loss ofmajority no defense to a proceeding for enforcement of an order to
cease and desist from certain unfair labor practices).66395 U.S. 575, 613 (1969).the Union capitulated to the Respondent's offer, theRespondent still sought to terminate, rather than con-
tinue, the bargaining relationship.60K. Balancing Statutory ConsiderationsThe court's remand calls on us to determine whetherthe Respondent can rely on the employees' statutory
right of free choice to justify withdrawing recognition
from the Union. We have found that the Respondent's
conduct in bargaining with the Union does not come
within the gravamen of an offense under Section
8(a)(2). As the Respondent's conduct implicates the
employees' statutory right of free choice, however, we
shall examine the Board's and the Supreme Court's ac-
commodations of the dual interests in employee free
choice and stable bargaining relations. We have con-
sistently recognized in our prior decisions that em-
ployee free choice may be outweighed, in some cir-
cumstances and in limited appropriate degrees, by the
goal of industrial stability, and this approach has found
favor in the courts.In Bryan Mfg. Co., the Supreme Court held thatwhere a collective-bargaining agreement was executed
at a time when the union did not represent a majority
of the unit employees, complaints alleging lack of ma-
jority status were barred by Section 10(b) of the Act
when they were filed more than 6 months after the
execution of the agreement. In so finding, the Court
recognized the competing interests at stakeÐemployee
self-determination versus burying stale disputes in the
interest of stabilityÐand concluded that Congress had
decided the appropriate balance by establishing the 6-
month statutory limitations period. Thus, the minority
status of the union could not be litigated once the stat-
utory period had run ``even at the expense of the vin-
dication of statutory rights.''61In cases involving lawful bargaining relationshipswhere Congress has not determined the outcome of the
accommodation analysis, the Supreme Court has re-
fused to allow employers to rely on assertions of em-ployees' rights to justify refusals to bargain. In Brooksv. NLRB,62the Court held that the employer was obli-gated to bargain with the certified union even if shortly
after the election and through no reason attributable to
the employer the union lost its majority support. After
recognizing that the Board has procedures through
which parties can petition the Board for release from
their bargaining obligations, the Court stated:The underlying purpose of this statute is industrialpeace. To allow employers to rely on employees'
rights in refusing to bargain with the formally
designated union is not conducive to that end, it
is inimical to it. ...
In placing a nonconsenting minority under thebargaining responsibility of an agency selected by
a majority of the workers, Congress has discarded
common-law doctrines of agency.63In Franks Bros. Co. v. NLRB,64the Court affirmedthe Board's Order that an employer bargain with a
union which had lost its majority following the em-
ployer's unlawful refusal to bargain with it. The Court
stated that such an order involves no ``injustice to em-
ployees who may wish to substitute for the particular
union some other ... arrangement,'' because ``a bar-

gaining relationship once rightfully established must be
permitted to exist and function for a reasonable period
in which it can be given a fair chance to succeed.''65Similarly, in the situation where the Board has issued
a bargaining order to remedy an employer's unfair
labor practices, the argument has been made that a bar-
gaining order is an unnecessarily harsh remedy that
needlessly prejudices employees' Section 7 rights of
free choice. The Supreme Court rejected this argument
in NLRB v. Gissel Packing Co.66by pointing out that``[t]here is, after all, nothing permanent in a bargaining
order, and if, after the effects of the employer's acts
have worn off, the employees clearly desire to disavow
the union, they can do so by filing a representation pe-
tition.'' And, in the situation when the Board issued an
affirmative bargaining order because it found that a
successor employer did not have a good-faith doubt of
the incumbent union's majority status when the em-
ployer refused to recognize that union, the Fourth Cir-cuit recently held that even though such an order ``in-
fringes upon'' and ``restricts employees' freedom of
choice,'' such ``a restriction does not ... render the

remedy inappropriate,'' because ``[i]t does not fix a
permanent bargaining relationship between the em- 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
67313 NLRB at 589. Member Stephens, who dissented in ExcelCorp., and Member Cohen find it unnecessary to rely on the abovediscussion.68See Mike O'Connor Chevrolet-Buick-GMC, 209 NLRB 701(1974), enf. denied on other grounds 512 F.2d 684 (8th Cir. 1975).69299 NLRB at 916±917.70299 NLRB at 918 fn. 21. We note that the Board in Kruegerrelied on two decisions that similarly reflect the Board's interest in
preserving existing bargaining relationships: Dresser Industries, 264NLRB 1088 (1982) (Rule permitting an employer to withdraw from
bargaining solely because a decertification petition has been filed
does not give due weight to the incumbent union's continuing pre-
sumption of majority status); and RCA Del Caribe, Inc., 262 NLRB963 (1982) (Rule that mere filing of a representation petition by an
outside union does not require or permit an employer to withdrawfrom bargaining with an incumbent union furthers stable bargaining
relations and insures employee free choice).71See, e.g., Excel Corp., 313 NLRB at 588. See also Krueger, 299NLRB at 915±918.72See Brooks, 348 U.S. at 103. Compare the Supreme Court's de-cision in NLRB v. Curtin Matheson, 494 U.S. at 794±796 (Board'srefusal to adopt an antiunion presumption regarding the views of
strike replacements is consistent with the Act's overriding policy of
achieving industrial peace because it limits employers' ability to oust
a union without adducing any evidence of the employees' union sen-
timents and encourages negotiated solutions to strikes).73Cf. Royal Coach Lines v. NLRB, 838 F.2d 47 at 54, in whichthe court, in the context of a discussion of the burden of proof in
voluntary recognition cases, recognized the possibility that an em-
ployer might provide evidence to cast a serious doubt on majority
support for the union immediately prior to or contemporaneous with
voluntary recognition.ployer and the union'' and ``[a]fter a reasonable pe-riod, the employees will be free to reject the union, if
they so choose ....'' 
NLRB v. Williams Enterprises,No. 94±1294, slip op. at 13±14 (4th Cir. Apr. 6, 1995).In addition to Court precedent, Board decisions in-volving challenges to incumbent unions' status offer
further guidance in analyzing, from a policy perspec-
tive, the limits on the Respondent's right to challenge
the Union's majority status. In Excel Corp., the Boardrefused to permit the decertification petitioners to sub-
mit signatures in support of their showing of interest
after the expiration of the window period. The parties
in Excel executed a successor agreement after the win-dow period expired. Emphasizing that the parties had
an enduring bargaining relationship, the Board found
that to permit a decertification election based on un-
timely signatures would ``unjustifiably place at risk the
collective-bargaining agreement and the bargaining re-
lationship between the Employer and the Union.''67In W.A. Krueger Co
., the Board held that an em-ployer may not make unilateral changes in employees'
terms and conditions of employment after a union
loses the tally in a decertification election but before
a certification of results issues. Although recognizing
that an employer may act unilaterally at its peril in an
initial certification where it has no preexisting duty to
bargain,68the Board found that different interests pre-vail respecting a decertification petition, as it is filed
in the context of an existing bargaining relationship
where the employer has a duty to bargain over changes
in unit employees' terms and conditions of employ-
ment. The Board found that its RuleÐi.e., that election
results are not final until a certification issuesÐpro-
motes stability ``while the Board determines whether
the apparent employee choice was freely made.''69Fi-nally, the Board majority, in addressing the dissent's
concerns that an employer might be compelled to bar-gain with a minority union, stated:[B]y referring to the confusion that can exist overa union's status and an employer's corresponding
obligations, our colleague has inadvertently high-
lighted a compelling reason for establishing a date
certain for a losing union's change in status.70From a policy perspective, then, the delineation of a
precise point in time when a certified union's majority
status ceases to be rebuttable promotes stability during
the period when the union's status is in doubt.The Supreme Court and the Board did not basethese decisions on the certainty that the incumbent
unions continued to represent a majority of the unit
employees. Rather, these cases reflect the policy deter-
mination that bargaining relationships should remain
stable in the face of challenges to an incumbent
union's status. As both the Court and the Board have
observed, this policy is particularly compelling when,
as here, the parties have maintained an enduring col-
lective-bargaining relationship.71We emphasize that the intent of these cases is notto impose bargaining relationships and representation
on unwilling employees. The cases suggest that with
respect to employers, however, permissible methods ofself-help to select and reject bargaining agentsÐin this
case assertion of a good-faith doubt and attempted
withdrawal of recognitionÐmust be carefully cir-
cumscribed to prevent stable labor relations from being
undermined by total employer control.72Like we did in Krueger, we have established a datecertainÐa union's acceptance of an employer's con-
tract offerÐafter which an employer cannot challengethe majority status of a certified union based on an al-
leged good-faith doubt. We believe that as a policy
matter, the stability resulting from this principle out-
weighs its potential adverse impact on employee free-
dom of choice. We further believe that our policy
choice stabilizes enduring bargaining relationships, and
gives the bargaining agreement that was formed while
the union's presumed majority status remained
unrebutted a chance to succeed.L. Cases Involving Extraordinary CircumstancesWe recognize that extraordinary circumstances mayarise in which a union's acceptance of an employer's
final contract offer and the employer's assertion of a
good-faith doubt are simultaneous.73For example, em- 375AUCIELLO IRON WORKS74See S.M.S. Automotive Products, 282 NLRB 36, 41±44 (1986);Clark Equipment Co., 234 NLRB 935 (1978), on remand 249 NLRB660 (1980). In the initial Clark decision, the Board found that theGeneral Counsel established a prima facie case that the employer
knowingly bargained with a union that had lost majority status. In
so finding, the Board found that the evidence presented went beyond
``naked claims'' and included a specific listing of employees who
had purportedly signed authorization cards for a rival union. No such
arguments are made here. In the second Clark decision, however, theBoard found that most of the key events established in the General
Counsel's prima facie case and relied on by the Board previously
did not, in fact, occur, and therefore that the employer did not vio-
late the Act. Cf. Quality Hardware Mfg. Co., 307 NLRB 1445(1992). We further emphasize that the case before us does not in-
volve allegations of an actual loss of majority status.75980 F.2d at 812.76In Curtin Matheson, the Supreme Court reversed the Fifth Cir-cuit's opinion and held that the Board had acted within its discretion
in refusing to adopt an antiunion presumption regarding strike re-
placements. To the extent that the lower courts' opinions in CurtinMatheson and Bickerstaff have not been overruled, they are of lim-ited precedential value.ployees may first present signed petitions stating thatthey do not want to be represented by a union at vir-
tually the same time that the union accepts an employ-
er's contract offer. In such infrequent instances, the
Board will evaluate case by case whether an employer
is permitted to raise a good-faith doubt of the union's
majority status. Further, the possibility that an em-
ployer may be permitted to raise a good-faith doubt
that developed contemporaneously with a union's pur-
ported acceptance of its offer does not affect the prin-
ciple that a union and an employer are not permitted
to continue bargaining if the union has actually lost its
majority status and the employer and the union are
aware of this actual loss.74M. Reconciling Curtin Matheson and BickerstaffFinally, we find that the Board's decisions in CurtinMatheson Scientific, Inc., 287 NLRB 350 (1987), andBickerstaff Clay Products Co., 286 NLRB 295 (1987),although they may appear to be inconsistent with our
result here, do not indicate shifting or poorly defined
Board policies. The Board's analyses of the cases be-
fore it are guided implicitly by the manner in which
the cases are pled and litigated and, more explicitly, by
the issues raised in the parties' exceptions. In both
Curtin Matheson and Bickerstaff, the parties did notlitigate the timeliness of the employers' good-faith
doubts even though they were asserted after the
unions' acceptances of the respondents' outstanding
contract offers. Instead, the parties framed and argued
the issue to the Board in both cases as whether the em-
ployers had met their burden of demonstrating a good-
faith doubt. The focal point of each case in enforce-ment proceedings narrowed even more and becamewhether, in evaluating the employers' evidence, the
Board should entertain the presumption that striker re-
placements do not support the union.The court in this case accepted the Board's insist-ence that it was not deliberately abandoning Belcon inconsidering the merits of the employers' good-faith
doubts in Curtin Matheson and in Bickerstaff. Rather,the court characterized the Board's evaluation of the
good-faith doubt defenses in those cases as ``an unwit-
ting oversight encouraged, perhaps, by a readiness ...

to secure review of an important substantive issue.''75Although the resulting appearance of inconsistency isunfortunate, we agree with the court's assessment.76N. ConclusionWe previously found that the Union's acceptance ofthe Respondent's outstanding contract offer on Novem-
ber 27 created a valid collective-bargaining agreement.
The Respondent asserted a good-faith doubt for the
first time on November 28, relying on events that oc-
curred prior to the formation of the contract. For all
the reasons set forth above, we reaffirm our finding
that the Respondent is precluded from demonstrating
that it had a good-faith doubt of the Union's majority
status at the time of acceptance. We therefore adhere
to our previous findings that the Respondent violated
Section 8(a)(5) and (1) of the Act by refusing to exe-
cute a written contract with the Union and by with-
drawing recognition.ORDERThe National Labor Relations Board reaffirms itsOrder in the underlying proceeding, 303 NLRB 562
(1991), and orders that the Respondent, Auciello Iron
Works, Inc., Hudson, Massachusetts, its officers,
agents, successors, and assigns, shall take the action
set forth in that Order.